                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Christopher Moehrl, et al.
                                                Plaintiff,
v.                                                            Case No.: 1:19−cv−01610
                                                              Honorable Andrea R. Wood
The National Association of Realtors, et al.
                                                Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, August 20, 2019:


        MINUTE entry before the Honorable Andrea R. Wood: Motion and Status hearing
held. Agreed motion for leave to file excess pages [112] is granted. The Court sets the
following briefing schedule on Defendants' motions to dismiss [113][115]: Plaintiffs shall
respond by 9/13/2019 and Defendants shall reply by 10/14/2019. Plaintiffs are granted
leave to file a single response brief up to 53 pages in length. Replies are limited to 15
pages. Joint motion for entry of agreed confidentiality order and agreed ESI order [121] is
granted. Enter orders. Discovery remains stayed until further order of Court. Any party
may move to lift the stay at any time. The parties shall notify the Court of any ruling by
the Western District of Missouri on the pending motion to transfer within 3 business days
of such ruling. The parties may do so by filing a notice of decision or status report. Status
hearing set for 12/12/2019 at 9:00 AM. 'Mailed notice(ef, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
